Exhibit 10.2

 

Second Amendment to SERIES CEO LTIP Unit Award Agreement

 

This Second Amendment to the Series CEO LTIP Unit Award Agreement (“Second
Amendment”) is made and effective as of March 29, 2013, by and among Simon
Property Group, Inc., a Delaware corporation (the “Company”), its subsidiary,
Simon Property Group, L.P., a Delaware limited partnership and the entity
through which the Company conducts substantially all of its operations (the
“Partnership”), and David Simon (the “Grantee”). All capitalized terms not
defined herein have the meanings ascribed to them in the Award Agreement
(defined below), and, to the extent provided in the Award Agreement, in the
Employment Agreement.

 

A.                                    The Grantee is the chief executive officer
of the Company and provides services to the Partnership.

 

B.                                    The Company, the Partnership, and the
Grantee are parties to a certain Simon Property Group Series CEO LTIP Unit Award
Agreement, dated as of July 6, 2011, as amended (“Award Agreement”), pursuant to
which Grantee was awarded Series CEO LTIP Units, pursuant to the Partnership’s
1998 Stock Incentive Plan (the “Plan”), as approved by the Compensation
Committee of the Board of Directors of the Company (the “Committee”).

 

C.                                    The parties desire to amend
Section 4(b) of the Award Agreement to reduce the number of Unvested LTIP Units
that will become vested upon a termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Section 4(b) of the Award Agreement is
amended in its entirety to read as follows:

 

(b)                                 In the event of termination of the Grantee’s
Continuous Service before July 5, 2019 by Grantee’s death, Disability,
termination of employment by the Company without Cause or resignation by Grantee
for Good Reason (each such termination, a “Qualified Termination”), the Grantee
will not forfeit all Unvested LTIP Units upon such termination, but the
following provisions of this Section 4(b) shall modify the treatment of the
Unvested LTIP Units:

 

(i)                                     in the event of termination of the
Grantee’s Continuous Service before July 5, 2019 by Grantee’s death or, in
accordance with the terms of the Employment Agreement, Disability:

 

(A)                               if such termination occurs prior to July 5,
2013, one-half of the remaining Unvested LTIP Units (being 500,000 of the
Unvested LTIP Units) shall become Vested LTIP Units and shall no longer be
subject to forfeiture pursuant to Section 3(c); and

 

(B)                               if such termination occurs on or after July 5,
2013, all remaining Unvested LTIP Units shall become Vested LTIP Units and shall
no longer be subject to forfeiture pursuant to Section 3(c).

 

(ii)                                  in the event of termination of the
Grantee’s Continuous Service before July 5, 2019 by Grantee’s termination of
employment by the Company without Cause or resignation

 

--------------------------------------------------------------------------------


 

by Grantee for Good Reason (in each case, in accordance with the terms of the
Employment Agreement and only if the Grantee delivers, and does not revoke, an
executed Release not later than the Release Deadline):

 

(A)                               if such termination occurs on or prior to
July 5, 2015, one-half of the remaining Unvested LTIP Units (being 500,000 of
the Unvested LTIP Units) shall become Vested LTIP Units and shall no longer be
subject to forfeiture pursuant to Section 3(c); and

 

(B)                               if such termination occurs after July 5, 2015,
a portion of  remaining Unvested LTIP Units shall become Vested LTIP Units and
shall no longer be subject to forfeiture pursuant to Section 3(c). Such portion
shall be equal to (A) the total number of Unvested LTIP Units then outstanding,
multiplied by (B) (1) the number of completed calendar months from July 6, 2011
through the date of the such termination, divided by (2) 96.

 

2.                                      Except as herein amended, the terms and
conditions of the Award Agreement shall remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be
executed as of the date first above written.

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ John Rulli

 

Name: John Rulli

 

Title: Senior Executive Vice President and Chief Administrative Officer

 

 

 

 

 

SIMON PROPERTY GROUP, L.P., a Delaware limited partnership

 

 

 

By: Simon Property Group, Inc., a Delaware corporation, its general partner

 

 

 

 

 

By:

/s/ John Rulli

 

Name: John Rulli

 

Title: Senior Executive Vice President and Chief Administrative Officer

 

 

 

 

 

GRANTEE

 

 

 

 

 

/s/ David Simon

 

David Simon

 

[Signature Page to Second Amendment to Award Agreement]

 

--------------------------------------------------------------------------------